Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 were previously pending and subject to a Final Office Action having a notification date of May 20, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on August 20, 2022 (the “Amendment”) amending claims 1, 5, 7, 11, and 13 and canceling claims 2 and 8.  The Amendment is hereby entered.
The present Notice of Allowance addresses pending claims 1, 3-7, and 9-13 in the Amendment.

EXAMINER’S AMENDMENT
During a phone call with Kendal M. Sheets, Reg. No. 47,077, on August 31, 2022, it was agreed that certain amendments to the application are to be made, which are set forth below. 

In claim 1, line 2, replace “apatient” with --a patient--;

In claim 1, lines 34-36, replace “extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, thereby forming a standard document” with:
--extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, 
forming a standard document with the extracted data--

	In claim 1, lines 37-41, replace “validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value” with:
--validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, 
drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value--.

In claim 7, line 2, replace “apatient” with --a patient--;

In claim 7, lines 42-44, replace “extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, thereby forming a standard document” with:
--extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, 
forming a standard document with the extracted data--

	In claim 7, lines 45-50, replace “validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value” with:
--validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, 
drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value--.

In claim 13, lines 34-35, replace “extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, thereby forming a standard document” with:
--extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, 
forming a standard document with the extracted data--

	In claim 13, lines 36-40, replace “validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value” with:
--validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, 
drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value--.

Allowable Subject Matter
Claims 1, 3-7, and 9-13 are allowed.
The following is the Examiner’s statement of reasons for allowance:
U.S. Patent App. No. 2020/0286596 to Yang et al discloses a system for acquiring clinical study data from a plurality of sources and making it available for querying as part of generating a protocol for a new clinical trial but does not appear to specifically disclose, as recited in independent claims 1, 7, and 13, generating a clinical trial protocol design document via, inter alia, pre-processing raw data from a plurality of disparate data sources via removing at least one of a stop word and a special character from each document of the set of documents thereby generating one or more lemmas to make the raw data executable for a Natural Language Processing (NLP) technique; identifying a plurality of named entities from the raw data, upon executing the NLP technique, to determine a domain pertaining to each document; performing at least one of an N-Gram modelling and a topic modelling on each document to determine a concept of a document along with a score, wherein the concept and the score are determined by computing a weighted score pertaining to a word in the document, and a contribution score pertaining to another word neighbor to the word; summarizing the document based on a term frequency and training the processor with an artificial recurrent neural network, (RNN) architecture used in deep learning including a Long Short-Term Memory (LSTM) model; and storing each document, in the document repository, under the one or more context-based clusters thereby enabling a user to search the one or more of the set of documents through a query; drafting a clinical trial protocol design document by: extracting data in a form of a key value, from a pre-drafted protocol and a regulatory authorities protocol, forming a standard document with the extracted data, validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value, computing a prediction score by implementing a Deep Neural Network (DNN) algorithm and determining acceptance or rejection status of the interim clinical trial protocol design document based on correlation among the interim clinical trial protocol design document, the pre-drafted protocol and the regulatory authorities protocols, and generating the clinical trial protocol design document, based on the acceptance status of the interim clinical trial protocol design document; and selecting an investigator, for performing the clinical trial, and a patient, on which the clinical trial needs to be performed, based on a set of parameters, wherein the set of parameters comprise correlation between features, associated with the clinical trial protocol design document, and features associated to a profile of the investigator or features associated to a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.

For reference, Int’l Pub. No. WO 01/57739 to Frank et al. discloses a system that allows users in various different user groups to share and modify scientific research protocols according to differing access levels but does not appear to specifically disclose, as recited in independent claims 1, 7, and 13, generating a clinical trial protocol design document via, inter alia, pre-processing raw data from a plurality of disparate data sources via removing at least one of a stop word and a special character from each document of the set of documents thereby generating one or more lemmas to make the raw data executable for a Natural Language Processing (NLP) technique; identifying a plurality of named entities from the raw data, upon executing the NLP technique, to determine a domain pertaining to each document; performing at least one of an N-Gram modelling and a topic modelling on each document to determine a concept of a document along with a score, wherein the concept and the score are determined by computing a weighted score pertaining to a word in the document, and a contribution score pertaining to another word neighbor to the word; summarizing the document based on a term frequency and training the processor with an artificial recurrent neural network, (RNN) architecture used in deep learning including a Long Short-Term Memory (LSTM) model; and storing each document, in the document repository, under the one or more context-based clusters thereby enabling a user to search the one or more of the set of documents through a query; drafting a clinical trial protocol design document by: extracting data in a form of a key value, from a pre-drafted protocol and a regulatory authorities protocol, forming a standard document with the extracted data, validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value, computing a prediction score by implementing a Deep Neural Network (DNN) algorithm and determining acceptance or rejection status of the interim clinical trial protocol design document based on correlation among the interim clinical trial protocol design document, the pre-drafted protocol and the regulatory authorities protocols, and generating the clinical trial protocol design document, based on the acceptance status of the interim clinical trial protocol design document; and selecting an investigator, for performing the clinical trial, and a patient, on which the clinical trial needs to be performed, based on a set of parameters, wherein the set of parameters comprise correlation between features, associated with the clinical trial protocol design document, and features associated to a profile of the investigator or features associated to a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.
	Also for reference, NPL “The role of machine learning in clinical research: Transforming the future of evidence generation” to Dhaya Sindhu Battina discloses use of machine learning and NLP to analyze raw data and generate clinical trial protocol documents but does not appear to specifically disclose, as recited in independent claims 1, 7, and 13, generating a clinical trial protocol design document via, inter alia, pre-processing raw data from a plurality of disparate data sources via removing at least one of a stop word and a special character from each document of the set of documents thereby generating one or more lemmas to make the raw data executable for a Natural Language Processing (NLP) technique; identifying a plurality of named entities from the raw data, upon executing the NLP technique, to determine a domain pertaining to each document; performing at least one of an N-Gram modelling and a topic modelling on each document to determine a concept of a document along with a score, wherein the concept and the score are determined by computing a weighted score pertaining to a word in the document, and a contribution score pertaining to another word neighbor to the word; summarizing the document based on a term frequency and training the processor with an artificial recurrent neural network, (RNN) architecture used in deep learning including a Long Short-Term Memory (LSTM) model; and storing each document, in the document repository, under the one or more context-based clusters thereby enabling a user to search the one or more of the set of documents through a query; drafting a clinical trial protocol design document by: extracting data in a form of a key value, from a pre-drafted protocol and a regulatory authorities protocol, forming a standard document with the extracted data, validating the extracted data by comparing the extracted data with the pre-asked queries on a query tool, and the responses to the pre-asked queries, to compute a predictive value, corresponding to each key value, drafting an interim clinical trial protocol design document based on the computed predictive value computed for each key value, computing a prediction score by implementing a Deep Neural Network (DNN) algorithm and determining acceptance or rejection status of the interim clinical trial protocol design document based on correlation among the interim clinical trial protocol design document, the pre-drafted protocol and the regulatory authorities protocols, and generating the clinical trial protocol design document, based on the acceptance status of the interim clinical trial protocol design document; and selecting an investigator, for performing the clinical trial, and a patient, on which the clinical trial needs to be performed, based on a set of parameters, wherein the set of parameters comprise correlation between features, associated with the clinical trial protocol design document, and features associated to a profile of the investigator or features associated to a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.

Reasons for patent eligibility of the claims under 35 USC 101 can be found in the Final Office Action at pages 17-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686